Title: To Alexander Hamilton from Sharp Delany, 21 December 1789
From: Delany, Sharp
To: Hamilton, Alexander


[Philadelphia] Decr 21st 1789
Sir
By the 1st Secto. of the Tonnage Act certain priveleges are granted to Vessells American built & owned, by the fifth Secto. of the Impost Act, by the 1 & 2nd of the Registering Act, certain Qualifications are directed to entitle Vessells to the benefts granted by any Law of the UStates, I have met with no small trouble & difficulty to put a proper construction on this business and indeed am yet in want of your directions, for vessels evidently & bona fide the property of Citizens, arriving here from ports where they could not be legally registerd, and some from foreign Ports, leaves me in doubt whether they are intitled to the Priveleges of Discounts & of Tonnage. Another instance happend this afternoon, a schooner enterd about three Weeks ago under spanish papers, and I recd. accordingly foreign tonnage. The Owner Mr Leamy being then at N York, on his Arrival he claimed as an American, & demanded a Register, proving Property, & producing a Bill of Sale according to Law. I informed him, I should submit to your directions, and could not without your participation refund, as the Entries had passed through my books.
Another case—An English Vessel entered in N Jersey prior to the Tonnage Act taking place, after which, she enterd here & under the 3rd Secto of that Act they claim an exemption from the Tonn[ag]e. This is not my opinion, but to avoid a Law-suit, took bond to be determind by your opinion, on these heads I request your directions and am &c
S D
Secretary of the Treasury
